PER CURIAM.
In this original mandamus proceeding relator seeks review of sanctions imposed by respondents for abuse of discovery. 807 S.W.2d 413 (Tex.App.1991). We believe that the trial court should have the opportunity to reconsider the rulings of which relator complains in this proceeding in light of our opinion today in Braden v. Downey, 811 S.W.2d 922 (Tex.1991). Accordingly, we vacate our order staying proceedings and deny leave to file this petition for writ of mandamus, without addressing its merits and without prejudice to relator again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings.